PER CURIAM.
Reversed and remanded for a new hearing on the issue of appellant’s entitlement to a deficiency judgment. There is no competent substantial evidence in the record to support the trial court’s denial of a deficiency award. However, rather than set the amount of the deficiency ourselves, we believe both parties are entitled to another opportunity to present evidence to the trial court as to the value of the secured property on the date of the foreclosure sale and the amount of deficiency, if any, to which appellant may be entitled.
ANSTEAD, C.J., and HERSEY and DELL, JJ., concur.